     Case 3:20-cv-01290-JLS-WVG Document 45 Filed 04/12/21 PageID.957 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.J. REYNOLDS TOBACCO                          Case No.: 20-CV-1290 JLS (WVG)
      COMPANY.; R.J. REYNOLDS VAPOR
12
      COMPANY.; and SANTA FE                         ORDER DIRECTING CLERK OF
13    NATURAL TOBACCO COMPANY.,                      COURT TO ENTER FINAL
      INC.,                                          JUDGMENT
14
                                      Plaintiffs,
15
      v.
16
      COUNTY OF SAN DIEGO; and HELEN
17
      N. ROBBINS-MEYER, in her official
18    capacity as the County of San Diego’s
      Chief Administrative Officer,
19
                                    Defendants.
20
21
22         Presently before the Court is Plaintiffs’ Notice of Intent Not to Amend the Complaint
23   (“Notice,” ECF No. 44). On March 29, 2021, this Court granted Defendants’ Motion to
24   Dismiss and dismissed Plaintiffs’ Complaint and Supplemental Complaint without
25   prejudice. ECF No. 43 at 22–23. The Court granted Plaintiffs leave to file an amended
26   complaint within 30 days. Id. On April 6, 2021, Plaintiffs filed the present notice stating
27   that “they elect not to amend the Complaint, and instead wish to appeal to the Ninth
28   Circuit.” Notice at 2. Plaintiffs request that the Court enter final judgment in this action

                                               1
                                                                              20-CV-1290 JLS (WVG)
     Case 3:20-cv-01290-JLS-WVG Document 45 Filed 04/12/21 PageID.958 Page 2 of 2



 1   so they may obtain an appealable order. Id. (citing Edwards v. Marin Park, Inc., 356 F.3d
 2   1058, 1064 (9th Cir. 2004)).
 3         Good cause appearing, the Court DIRECTS the Clerk of Court to enter final
 4   judgment in favor of Defendants and against Plaintiffs. This Order concludes litigation in
 5   this matter. The Clerk of Court SHALL CLOSE the file.
 6         IT IS SO ORDERED.
 7   Dated: April 12, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                            20-CV-1290 JLS (WVG)
